

Exhibit 10.6


APRICUS BIOSCIENCES, INC.
2012 STOCK LONG TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD GRANT NOTICE AND
RESTRICTED STOCK UNIT AWARD AGREEMENT


Apricus Biosciences, Inc., a Nevada corporation (the “Company”), pursuant to its
2012 Stock Long Term Incentive Plan (the “Plan”), hereby grants to the holder
listed below (“Participant”), an award of restricted stock units (“Restricted
Stock Units” or “RSUs”) with respect to the number of shares of the Company’s
Stock (the “Stock”) set forth below. This award for Restricted Stock Units (this
“RSU Award”) is subject to all of the terms and conditions as set forth herein
and in the Restricted Stock Unit Award Agreement attached hereto as Exhibit A
(the “Restricted Stock Unit Agreement”) and the Plan, which are incorporated
herein by reference. Unless otherwise defined herein, the terms defined in the
Plan shall have the same defined meanings in this Grant Notice and the
Restricted Stock Unit Agreement.
Participant:
_____________________________________________________
Grant Date:
_____________________________________________________
Total Number of RSUs:
_____________________________________________________
Distribution Schedule:
Subject to the terms of the Restricted Stock Unit Agreement, the RSUs shall be
distributable as they vest pursuant to the Vesting Schedule in accordance with
Section 2.1(c) of the Restricted Stock Unit Agreement.
Vesting Schedule:
Subject to the terms of the Restricted Stock Unit Agreement, the RSU Award shall
vest on February 15, 2017, provided that Participant shall not have had a
termination of Employment prior to such date.
 
 

By his or her signature, Participant agrees to be bound by the terms and
conditions of the Plan, the Restricted Stock Unit Agreement and this Grant
Notice. Participant has reviewed the Restricted Stock Unit Agreement, the Plan
and this Grant Notice in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Grant Notice and fully understands all
provisions of this Grant Notice, the Restricted Stock Unit Agreement and the
Plan. Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Restricted Stock Unit Agreement.
The Plan, this Grant Notice and the Restricted Stock Unit Agreement constitute
the entire agreement of the parties and supersede in their entirety all oral,
implied or written promises, statements, understandings, undertakings and
agreements between the Company and Participant with respect to the subject
matter hereof, including without limitation, the provisions of any employment
agreement or offer letter regarding equity awards to be awarded to Participant
by the Company, or any other oral, implied or written promises, statements,
understandings, undertakings or agreements by the Company or any of its
representatives regarding equity awards to be awarded to Participant by the
Company.
APRICUS BIOSCIENCES, INC.
 
Participant
By:
_________________________
 
By:
_________________________
Name:
_________________________
 
 
_________________________
Title:
_________________________
 
Name:
_________________________
Address:
11975 El Camino Real, Suite 300 San Diego, CA 92130
 
Address:
_________________________



1

--------------------------------------------------------------------------------



Exhibit 10.6




EXHIBIT A
TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE
RESTRICTED STOCK UNIT AWARD AGREEMENT


Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Unit Award Agreement (this “Agreement”) is attached,
Apricus Biosciences, Inc., a Nevada corporation (the “Company”) has granted to
Participant the right to receive the number of RSUs set forth in the Grant
Notice under the Company’s 2012 Stock Long Term Incentive Plan (the “Plan”).


ARTICLE I


GENERAL


1.1Defined Terms. Capitalized terms not specifically defined herein shall have
the meanings specified in the Plan and the Grant Notice.


1.2Incorporation of Terms of Plan. The RSU Award is subject to the terms and
conditions of the Plan, which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.


ARTICLE II


AWARD OF RESTRICTED STOCK UNIT


2.1    Award of Restricted Stock Units.


(a)Award. In consideration of Participant’s past and/or continued employment
with or service to the Company or any Affiliate and for other good and valuable
consideration, the Company hereby grants to Participant the right to receive the
number of RSUs set forth in the Grant Notice, subject to all of the terms and
conditions set forth in this Agreement, the Grant Notice and the Plan. Prior to
actual issuance of any shares of Stock, the RSUs and the RSU Award represent an
unsecured obligation of the Company, payable only from the general assets of the
Company.


(b)Vesting. The RSUs subject to the RSU Award shall vest in accordance with the
Vesting Schedule set forth in the Grant Notice. Unless and until the RSUs have
vested in accordance with the vesting schedule set forth in the Grant Notice,
Participant will have no right to any distribution with respect to such RSUs. In
the event of Participant’s termination of Employment prior to the vesting of all
of the RSUs, any unvested RSUs will terminate automatically without any further
action by the Company and be forfeited without further notice and at no cost to
the Company.


(c)Distribution of Shares.


(i)Shares of Stock shall be distributed to Participant (or in the event of
Participant’s death, to his or her estate) with respect to such Participant’s
vested RSUs within thirty (30) days following the vesting date of the RSUs as
specified in the Vesting Schedule set forth in the Grant Notice, subject to the
terms and provisions of the Plan and this Agreement.




2

--------------------------------------------------------------------------------



Exhibit 10.6


(ii)All distributions shall be made by the Company in the form of whole shares
of Stock. In lieu of any fractional share of Stock, the Company shall make a
cash payment to Participant equal to the fair market value of such fractional
share on the date the RSUs are settled pursuant to this Section 2.1.


(iii)    Neither the time nor form of distribution of Stock with respect to the
RSUs may be changed, except as may be permitted by the Administrator in
accordance with the Plan and Section 409A of the Code and the Treasury
Regulations thereunder.


2.2    Tax Withholding. Notwithstanding any other provision of this Agreement
(including, without limitation, Section 2.1(b) hereof):


(a)    The Company and its Affiliates have the authority to deduct or withhold,
or require Participant to remit to the Company or the applicable Affiliate, an
amount sufficient to satisfy applicable federal, state, local and foreign taxes
(including the employee portion of any FICA obligation) required by law to be
withheld with respect to any taxable event arising pursuant to this Agreement.
Participant is ultimately liable and responsible for all taxes owed in
connection with the RSU Award, regardless of any action the Company or any
Affiliate takes with respect to any tax withholding obligations that arise in
connection with the RSU Award. Neither the Company nor any Affiliate makes any
representation or undertaking regarding the treatment of any tax withholding in
connection with the awarding or vesting of the RSU Award or the subsequent sale
of Stock. The Company and its Affiliates do not commit and are under no
obligation to structure the RSU Award to reduce or eliminate Participant’s tax
liability. The Company and its Affiliates may withhold, or may permit
Participant to satisfy, the tax withholding obligation in one or more of the
forms specified below:


(i)     by cash or check made payable to the Company or the Affiliate with
respect to which the withholding obligation arises;


(ii)     by the deduction of such amount from other compensation payable to
Participant;


(iii)     with the consent of the Administrator, by requesting that the Company
withhold a net number of vested shares of Stock otherwise issuable pursuant to
the RSUs having a then current fair market value not exceeding the amount
necessary to satisfy the withholding obligation of the Company and its
Affiliates based on the minimum applicable statutory withholding rates for
federal, state, local and foreign income tax and payroll tax purposes;


(iv)     with the consent of the Administrator, by tendering vested shares of
Stock having a then current fair market value not exceeding the amount necessary
to satisfy the withholding obligation of the Company and its Affiliates based on
the minimum applicable statutory withholding rates for federal, state, local and
foreign income tax and payroll tax purposes;


(v)     through the delivery of a notice that Participant has placed a market
sell order with a broker acceptable to the Company with respect to the Stock
issuable pursuant to the RSUs then vesting and that the broker has been directed
to pay a sufficient portion of the net proceeds of the sale to the Company or
its Affiliate with respect to which the tax withholding obligation arises in
satisfaction of such obligation based on the minimum applicable statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes; provided that payment of such proceeds is then made to


3

--------------------------------------------------------------------------------



Exhibit 10.6


the Company or the applicable Affiliate at such time as may be required by the
Administrator, but in any event not later than the settlement of such sale; or


(vi)    in any combination of the foregoing.


(b)     In the event Participant fails to provide timely payment of all sums
required pursuant to Section 2.2(a), the Company shall have the right and
option, but not the obligation, to treat such failure as an election by
Participant to satisfy all or any portion of Participant’s required payment
obligation pursuant to Section 2.2(a)(ii) or Section 2.2(a)(iii) above, or any
combination of the foregoing as the Company may determine to be appropriate. The
Company shall not be obligated to deliver any certificate representing shares of
Stock issuable with respect to the RSUs to Participant or his legal
representative unless and until Participant or his legal representative shall
have paid or otherwise satisfied in full the amount of all federal, state, local
and foreign taxes applicable with respect to the taxable income of Participant
resulting from the grant of the RSUs, the distribution of the shares of Stock
issuable with respect thereto, or any other taxable event related to the RSUs,
provided that no payment shall be delayed under this Section 2.2(b) if such
delay will result in the imposition of taxes or penalties under Section 409A of
the Code.


(c)    In the event Participant’s tax withholding obligation will be satisfied
under Section 2.2(a)(iii) above, then the Company may elect to instruct any
brokerage firm determined acceptable to the Company for such purpose to sell on
Participant’s behalf a whole number of shares from those shares of Stock
issuable to Participant upon settlement of the RSUs as the Company determines to
be appropriate to generate cash proceeds sufficient to satisfy Participant’s tax
withholding obligation. Participant’s acceptance of this RSU Award constitutes
Participant’s instruction and authorization to the Company and such brokerage
firm to complete the transactions described above, including the transactions
described in the previous sentence, as applicable. Any shares of Stock to be
sold at the Company’s direction through a broker-assisted sale will be sold on
the day the tax withholding obligation arises (i.e., the date Stock is
delivered) or as soon thereafter as practicable. The shares of Stock may be sold
as part of a block trade with other participants of the Plan in which all
participants receive an average price. Participant will be responsible for all
broker’s fees and other costs of sale, and Participant agrees to indemnify and
hold the Company harmless from any losses, costs, damages, or expenses relating
to any such sale. To the extent the proceeds of such sale exceed Participant’s
tax withholding obligation, the Company agrees to pay such excess in cash to
Participant as soon as practicable. Participant acknowledges that the Company or
its designee is under no obligation to arrange for such sale at any particular
price, and that the proceeds of any such sale may not be sufficient to satisfy
Participant’s tax withholding obligation. The Company may refuse to issue any
shares of Stock in settlement of the RSU Award to Participant until the
foregoing tax withholding obligations are satisfied.


2.3    Conditions to Issuance of Shares. The Company shall not be required to
issue or deliver any shares of Stock issuable upon the vesting of the RSUs prior
to the fulfillment of all of the following conditions:


(a)     the admission of the Stock to listing on all stock exchanges on which
such shares of Stock are then listed;


(b)     the completion of any registration or other qualification of the Stock
under any state or federal law or under rulings or regulations of the U.S.
Securities and Exchange Commission or other governmental regulatory body, which
the Administrator shall, in its sole and absolute discretion, deem necessary and
advisable;


(c)     the obtaining of any approval or other clearance from any state or
federal governmental agency that the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;


4

--------------------------------------------------------------------------------



Exhibit 10.6




(d)    the lapse of any such reasonable period of time following the date the
RSUs vest as the Administrator may from time to time establish for reasons of
administrative convenience, subject to Section 409A of the Code and the Treasury
Regulations and other guidance issued thereunder; and


(e)     the receipt by the Company of full payment of any applicable withholding
tax in any manner permitted under Section 2.2 above.


2.4    Other Forfeiture and Claw-Back Provisions. Participant hereby
acknowledges and agrees that the RSUs and any shares of Stock issued or paid to
Participant in settlement of the RSUs are subject to the provisions of Section
6(a)(5) of the Plan.


2.5    Trading Restrictions.
        
(a)    The Company may establish periods from time to time during which
Participant’s ability to engage in transactions involving the Company’s Stock is
subject to specific restrictions (“Restricted Periods”). Notwithstanding any
other provisions herein, Participant may not sell or otherwise dispose of any
shares of Stock acquired pursuant to the RSU Award during an applicable
Restricted Period unless such sale or other disposition is specifically
permitted by the Company, in its sole discretion. Participant may be subject to
restrictions giving rise to a Restricted Period for any reason that the Company
determines appropriate, including, restrictions generally applicable to
employees or groups of employees or restrictions applicable to Participant
during an investigation of allegations of misconduct or conduct detrimental to
the Company or any Affiliate by Participant.


(b)    Participant acknowledges and agrees that the RSU Award, any other equity
awards now held by Participant or hereafter acquired by Participant, and any
shares of Stock issuable upon exercise, vesting or settlement thereof, shall be
subject to the terms and conditions of any stock ownership or retention
guidelines (the “Guidelines”) adopted from time to time by the Company to the
extent such Guidelines are by their terms applicable to Participant. Participant
hereby acknowledges and agrees that the Administrator shall have the authority
to review Participant’s compliance (or progress towards compliance) with such
Guidelines from time to time and, in its sole discretion, to impose such
conditions, restrictions or limitations on Participant, the RSU Award, other
equity awards held by Participant and other shares of Stock issuable upon
exercise, vesting or settlement thereof as the Administrator determines to be
necessary or appropriate in order to achieve the purposes of such Guidelines.


ARTICLE III


OTHER PROVISIONS


3.1    Rights as Shareholder. Neither Participant nor any person claiming under
or through Participant shall have any of the rights or privileges of a
shareholder of the Company in respect of any shares of Stock issuable hereunder
unless and until certificates representing such shares of Stock (which may be in
book-entry form) shall have been issued and recorded on the books and records of
the Company or its transfer agents or registrars, and delivered to Participant
(including through electronic delivery to a brokerage account). No adjustment
will be made for a dividend or other right for which the record date is prior to
the date of such issuance, recordation and delivery, except as provided in
Section 7 of the Plan. After such issuance, recordation and delivery,
Participant shall have all the rights of a shareholder of the Company, including
with respect to the right to vote the shares of Stock and the right to receive
any cash or share dividends or other distributions paid to or made with respect
to the shares of Stock.


5

--------------------------------------------------------------------------------



Exhibit 10.6




3.2    No Right to Continued Employment. Nothing in the Plan, the Grant Notice,
or this Agreement shall confer upon Participant any right to continue in the
employ or service of the Company or any Affiliate or shall interfere with or
restrict in any way the rights of the Company and any Affiliate, which rights
are hereby expressly reserved, to discharge or terminate the services of
Participant at any time for any reason whatsoever, except to the extent
expressly provided otherwise in a written agreement between the Company or an
Affiliate and Participant.


3.3    RSU Award and Interests Not Transferable. This RSU Award and the rights
and privileges conferred hereby, including the RSUs awarded hereunder, may not
be sold, pledged, assigned or transferred in any manner other than by will or
the laws of descent unless and until the shares of Stock underlying the RSU
Award have been issued, and all restrictions applicable to such shares of Stock
have lapsed. Neither the RSU Award nor any interest or right therein shall be
liable for the debts, contracts or engagements of Participant or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.


3.4    Adjustments. Participant acknowledges that the RSU Award, including the
vesting of the RSU Award and the number of shares of Stock subject to the RSU
Award, is subject to adjustment in the discretion of the Administrator upon the
occurrence of certain events as provided in this Agreement and Section 7 of the
Plan.


3.5    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the address given beneath the signature of the Company’s authorized
officer on the Grant Notice, and any notice to be given to Participant shall be
addressed to Participant at the address given beneath Participant’s signature on
the Grant Notice. By a notice given pursuant to this Section 3.5, either party
may hereafter designate a different address for notices to be given to that
party. Any notice shall be deemed duly given when sent via email (if to
Participant) or when sent by certified mail (return receipt requested) and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.


3.6    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.


3.7    Governing Law; Severability. The laws of the State of Nevada shall govern
the interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws. Should any provision of this Agreement be
determined by a court of law to be illegal or unenforceable, the other
provisions shall nevertheless remain effective and shall remain enforceable.


3.8    Conformity to Securities Laws. Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all provisions of the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and any and
all regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the RSUs are granted
and may be settled, only in such a manner as to conform to such


6

--------------------------------------------------------------------------------



Exhibit 10.6


laws, rules and regulations. To the extent permitted by applicable law, the
Plan, the Grant Notice and this Agreement shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations.


3.9    Tax Representations. Participant has reviewed with Participant’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by the Grant Notice and this
Agreement. Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. Participant
understands that Participant (and not the Company) shall be responsible for
Participant’s own tax liability that may arise as a result of this investment or
the transactions contemplated by this Agreement.


3.10    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein and the Plan, this Agreement shall be
binding upon Participant and his or her heirs, executors, administrators,
successors and assigns.


3.11    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the RSUs, the Plan and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.


3.12    Amendment, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator,
provided, that, except as may otherwise be provided by the Plan, no amendment,
modification, suspension or termination of this Agreement shall alter the terms
of the RSU Award so as to affect materially and adversely Participant’s rights
hereunder without the prior written consent of Participant.


3.13    Electronic Delivery and Paperless Administration. By accepting this
Award, Participant hereby consents and agrees to receive any and all
documentation related to the Award by electronic delivery and agrees to
participate in the Plan through an online or electronic system, such as a system
using an internet website or interactive voice response, maintained by the
Company or a third party designated by the Company. In addition, in order to
facilitate the administration of the Company’s equity administration by a third
party, and for such third party administrator to provide reporting to the
Company or its Affiliates on shares of Stock held within Participant’s account
by such third party administrator, Participant hereby provides his or her
consent on the sharing of this information by such third party administrator
with the Company and its Affiliates. The foregoing consent shall lapse upon
Participant’s termination of Employment or his or her earlier revocation of such
consent in writing to the Company.


3.14    Section 409A.


(a)    Notwithstanding any other provision of the Plan, this Agreement or the
Grant Notice, the Plan, this Agreement and the Grant Notice shall be interpreted
in accordance with, and incorporate the terms and conditions required by,
Section 409A of the Code (together with any Department of Treasury regulations
and other interpretive guidance issued thereunder, including without limitation
any such regulations or other guidance that may be issued after the Grant Date,
“Section 409A”). The Administrator may, in its discretion, adopt such amendments
to the Plan, this Agreement or the Grant Notice or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any


7

--------------------------------------------------------------------------------



Exhibit 10.6


other actions, as the Administrator determines are necessary or appropriate to
comply with the requirements of Section 409A.


(b)    This Agreement is not intended to provide for any deferral of
compensation subject to Section 409A of the Code, and, accordingly, the shares
of Stock issuable pursuant to the RSUs hereunder shall be distributed to
Participant no later than the later of: (i) the fifteenth (15th) day of the
third month following Participant’s first taxable year in which such RSUs are no
longer subject to a substantial risk of forfeiture, and (ii) the fifteenth
(15th) day of the third month following first taxable year of the Company in
which such RSUs are no longer subject to substantial risk of forfeiture, as
determined in accordance with Section 409A and any Treasury Regulations and
other guidance issued thereunder.


(c)    For purposes of Section 409A of the Code (including, without limitation,
for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), each payment
that Participant may be eligible to receive under this Agreement shall be
treated as a separate and distinct payment.


3.15    Limitation on Participant's Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the RSUs, and rights no
greater than the right to receive the Stock as a general unsecured creditor.


8